         Case 1:19-cr-00259-RMB Document 39
                                         38 Filed 09/09/20 Page 1 of 1




KELLEY J. SHARKEY
 Attorney at Law                                             26 Court Street - Suite 2805
                                                             Brooklyn, New York 11242
                                                              Tel: (718) 858-8843
                                                              Fax: (718) 875-0053



Honorable Richard M. Berman
United States District Judge                               September 9, 2020
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: United States v. Christian Navedo 19 Cr. 259

Dear Judge Berman:

       I respectfully request that Mr. Navedo’s sentencing scheduled for September 17, 2020 be
adjourned for approximately sixty days, at time convenient to the Court and parties. Mr. Navedo
requests to be sentenced in person and hopes that may be possible later this fall. The government
does not object to this request. Thank you for your consideration in this matter.

                                                    Respectfully,
                                                              /S/
                                                    Kelley J. Sharkey
                                                    Attorney for Christian Navedo




Application granted. Sentencing is
adjourned to Monday, November 16,
2020 at 10:30am.




      9/9/2020
